Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after FINAL office action filed on June 1, 2022 is acknowledged.
3.	Claims 2-8, 10-11, 13-25, 27-29 and 33 have been cancelled.
4.	Claims 1, 9, 12, 26 and 30-32 are pending in this application.
5.	Claims 9, 26 and 30 are rejoined in this office action.
6.	Claims 1, 9, 12, 26 and 30-32 are allowed in this office action.


EXAMINER’S COMMENTS
Withdrawn Rejections
7.	Rejection of claims 1-2 under 35 U.S.C. 102(a)(2) as being anticipated by Beskrovnaya et al (US 2017/0227551, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
8.	Rejection of claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Su et al (US Patent No. 6849716, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
9.	Rejection of claims 1-2 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Patturajan patent(US Patent No. 7033790, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
10.	Rejection of claims 1-7 and 12 under 35 U.S.C. 103 as being unpatentable over Patturajan patent (US Patent No. 7033790, cited in the previous office action) in view of Copolovici et al (AcNANO, 2014, 8(3): 1972-1994, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
11.	Rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Beskrovnaya et al (US 2017/0227511, cited in the previous office action) in view of Copolovici et al  (AcNANO, 2014, 8(3): 1972-1994, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.12.	Rejection  of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Su et al (US Patent No. 6849716, cited in the previous office action) in view of Copolovici et al  (AcNANO, 2014, 8(3): 1972-1994, cited in the previous office action), is hereby withdrawn in view of Applicant’s amendment to the claims.
13.	Rejection of claims 1-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is hereby withdrawn in view of Applicant’s amendment to the claims.

Rejoinder
14.	Claims 1, 9, 12 and 30-32 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 26, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 27-29, directed to the invention(s) of method for treating one or both of a neurodegenerative disorder and a neuropsychiatric disorder have been cancelled by the Applicant in the amendment filed on June 1, 2022.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups 1-3 and 5 as set forth in the Office action mailed on 6/25/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1, 9, 12, 26 and 30-32, as set forth in the amendment filed on June 1, 2022, are allowed.

REASONS FOR ALLOWANCE
15.	The following is an examiner’s statement of reasons for allowance: A neuroprotective peptide for inhibiting Mitogen-activated protein kinase 3 (MAPK3) protein kinase signaling, consisting of an amino acid sequence : i) QGGGGGEPRRTEGVGPGVPGEVEMVKGQPFDV (SEQ ID NO: 1) or ii) a sequence sharing at least 96% sequence identity with SEQ ID NO: 1, a nucleic acid encoding the neuroprotective peptide of SEQ ID NO: 1, and a neuroprotective peptide for inhibiting MAPK3 protein kinase signaling wherein said neuroprotective peptide consists of the sequence GRKKRRQRRRPP QGGGGGEPRRTEGVGPGVPGEVEMVKGQPFDV (SEQ ID NO: 18) are free of prior art.
	As cited in the previous office action, the closest art to instant SEQ ID NO: 1 or a sequence sharing at least 96% sequence identity to SEQ ID NO: 1 is Su et al (US Patent No. 6849716, cited in the previous office action). Su et al teach a 379mer protein sequence comprising instant SEQ ID NO: 1 (see SEQ ID NO: 25, residues 7-38). The closest art to instant SEQ ID NO: 18 is the doctoral thesis of Kyle Fears. The doctoral thesis teach instant SEQ ID NO: 1 (see p. 153, Section 4.3.5). The thesis is dated January 2019. Therefore, the thesis is not a prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Claims 1, 9, 12, 26 and 30-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654